Case 3:20-cr-30140-NJR Document1 Filed 09/23/20 Pagelof2 Page ID#1

r FILED

IN THE UNITED STATES DISTRICT COURT >

FOR THE SOUTHERN DISTRICT OF ILLINOIS SEP 23 2000
CLERK, U.S. DISTRICT CouR
SOUT T
UNITED STATES OF AMERICA, ) EAST ST Lote oe ILLINOIS
)
Plaintiff, )
)
vs. )  CRIMINALNO. G0~30)4-O- NUK
)
DAKOTA HOLLAND, )
) Title 18, United States Code,
Defendant. ) Section 11 1(a)(1).

INDICTMENT

THE GRAND JURY CHARGES:
ASSAULTING A FEDERAL OFFICER
On or about August 3, 2020, in Bond County, Illinois, in the Southern District of Illinois,
DAKOTA HOLLAND,
defendant herein, did forcibly assault Correctional Officer M.M., a Federal Correctional Officer at
the Federal Correctional Institution at Greenville, Illinois, commonly known as FCI-Greenville,

making physical contact with Correctional Officer M.M., while Correctional Officer M.M. was
Case 3:20-cr-30140-NJR Document1 Filed 09/23/20 Page 2of2 Page ID #2

engaged in his official duties, to wit: attempting to apply hand restraints to a non-compliant
inmate; in violation of Title 18, United States Code, Section 111(a)(1).

A TRUE BILL

 

FOREPER

Angela Scott
ANGELA SCOTT
Assistant United States Attorney

A

: 7 a) mo- +
/(omen \ Oral,

STEVEN D. WEINHOEFT
United States Attorney

 

 

Recommend Bond: Detention
